Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 12/14/2020. Claims 1-20 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 12/14/2020 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for API-implemented scoring functions. The detailed implementation indicates: (1) A system comprising: a web server system; an API client layer; and a scoring kernel, wherein the system is constructed to: control the API client layer to construct a first scorable object by processing information of a first request received from a client device via the web server system and accessed additional information, (2) Store the first scorable object in association with a first unique identifier, provide the first unique identifier to the client device via the web server system, and (3) Responsive to a second request received from the client device via the web server system and that specifies the first unique identifier, control the API client layer to access the stored first scorable object, control the scoring kernel to create a first score for the first scoreable object, and provide the first score to the client device via the web server system.
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


~TBD~


Hung Le
01/28/2021

/HUNG D LE/Primary Examiner, Art Unit 2161